Title: General Orders, 5 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Wednesday Aug’t 5th 1778.
            Parole Cromwell—C. Signs Bronx—Ashford.
            
          
          The Commander in Chief in very express and positive Terms forbids soldiers to remove,
            burn or otherwise destroy the Rails belonging to the Inclosures in and about Camp and
            expects that Officers of all Ranks will use their utmost Exertions to prevent this
            wanton & injurious Abuse of Private Property, or bring to severe Punishment the
            Offenders.
          The Adjutant General in ordering a detachment for Guards or Scouts is always to mention
            the number of days for which they are to draw Provisions—Notice of which being
            communicated to the Regimental Quarter Masters (thro’ the proper Channel) makes them
            responsible for the men of their respective Regiments that they bring the Provision
            ordered.
          The Commanding Officer of every detachment for more than a day is, before he marches
            from the Parade to inquire if the men are provided  agreeable to
            order and if they are not to lodge the names of the deficient men and the Regiment they
            belong to, with the Adjutant General, who is positively directed to arrest and bring to
            trial the delinquent Quarter-Masters; and if the Commanding Officer of the Party
            neglects to make this Inquiry before he leaves the Parade, he makes himself responsible
            and must answer accordingly. This is to be considered as a standing Order, and all
            Officers are to pay strict obedience thereto, as it hath been found in some Instances
            that a neglect has defeated the End of detachments and in others that the Country People
            have suffered greatly in having their Provisions forced from them to support these
            Parties.
          Major Fish, late Inspector in General Poor’s Brigade is appointed to do that duty in
            General Clinton’s and is to be respected accordingly.
          A Return of Drums, Fifes, Drum heads &c. wanting in the respective Brigades to
            be made immediately.
        